Citation Nr: 1302658	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  10-27 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Veteran's grandchildren, MPS, MLS, and MDS, may be recognized as dependents for purposes of VA compensation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to August 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, that denied the benefits sought on appeal.

The Veteran appeared at a Travel Board hearing in July 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file and has been reviewed.

The Veteran has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Nonetheless, any further development or adjudication of this matter should take into account this paperless claims file.


FINDINGS OF FACT

1.  The Veteran and his wife are the permanent legal guardians of their grandchildren, MPS, MLS, and MDS, pursuant to the Order of a County Circuit Court, Juvenile Division, of the State of Florida.

2.  None of the grandchildren has been adopted by the Veteran or his wife.


CONCLUSION OF LAW

The requirements for recognition of MPS, MLS, and MDS, as children for purposes of VA compensation have not been met.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.57 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

As will be explained below, there is no legal basis upon which the benefits may be awarded and the Veteran's claim must, regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of the VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Applicable Law and Regulation

The term "child" is defined, for purposes of VA benefits, as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57. 

The term, "adopted child," is defined as a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized by law to so act, unless and until such agreement is terminated unless the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  The term includes, as of the date of death of a veteran, such a child who (1) was living in the veteran's household at the time of the veteran's death, and (2) was adopted by the veteran's spouse under a decree issued within two years after August 25, 1959, or the veteran's death, whichever is later, and (3) was not receiving from an individual other than the veteran or the veteran's spouse, or from a welfare organization which furnishes services or assistance for children, recurring contributions of sufficient size to constitute the major portion of the child's support.  See 38 C.F.R. § 3.57(c).

Analysis

There is no dispute as to the facts of the Veteran's claim.  The Veteran has noted and conceded that, MPS, MLS, and MDS, are his grandchildren; and, while he and his wife have been appointed permanent Guardians Ad Litem of them by a Florida County Circuit Court, neither the Veteran nor his wife has adopted any of the grandchildren.  The Veteran recognizes the provisions of the applicable VA regulations, but he argues an exception should be allowed for his situation, as he and his wife made a conscious decision not to adopt the grandchildren so as not to sever the relationship between them and their parents.  See Hearing Transcript, pp. 9-10.  The Veteran also asserts that his grandchildren are recognized as his military dependents and have been issued military dependent identification cards.  See id., at pp. 2-5.

The undersigned advised the Veteran at the hearing that all due consideration would be given his situation.  Id., at pp. 12-13.  Having done so, the enabling statute is specific in its terms.  Regardless of the criteria provided for recognition of dependency status by the Department of Defense, Congress has specifically described and designated the category of persons who may be recognized as a dependent for payment of additional VA disability compensation.  See 38 U.S.C.A. § 101(4)(A).  A grandchild is not included in the designated class of potential beneficiaries.  Further, legal custody applies only to a child in a veteran's legal custody while awaiting finalization of a legal adoption.  38 C.F.R. § 3.57(c).

In light of the above, the Veteran's grandchildren may not be recognized as his dependents for purposes of VA compensation.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.  As the law is dispositive of the Veteran's claim for additional disability compensation for dependents, the claim must be denied for lack of legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to recognition of the Veteran's grandchildren, MPS, MLS, and MDS, as dependents for purposes of VA compensation is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


